 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDIllinoisCentralCommunity Hospital and HospitalEmployees Labor ProgramIllinoisCentral Community Hospital and HospitalEmployees Labor Program of Metropolitan Chica-go, PetitionerCases 13-CA-13899 and 13-RC-13589June 10, 1976DECISION,ORDER,AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHEROn February 13, 1976, Administrative Law JudgeFrank H Itkin issued the attached Decision in thisproceeding Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Illinois Central Commu-nityHospital, Chicago, Illinois, its officers, agents,1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunlessthe clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB 544 (1950) enfd 188 F 2d 362 (CA 3 1951) We have carefullyexamined the record and find no basis for reversing his findingsThe Administrative Law Judge found Objections 11, 12, and 13 to bemeritorious Objection 11 involved the interrogation of four employees in-cluding employee Marigo Vallo Respondent contends that the interroga-tion of Vallo occurred in November 1974, prior to the filing of the petitionon December 5, 1974, and therefore should not be considered as a basis forsustainingthe objection or setting aside the electionWe agree Howeverinasmuch as the three remaining interrogations did occur within the criticalperiod after the petition was filed, we will adopt the Administrative LawJudge's recommendation that Objection 11 be sustained to that extentalong with Objections 12 and 13, and shall set theelectionaside and directa second electionsuccessors, and assigns, shall take the action set forthin the said recommended OrderIT IS FURTHER ORDERED that the election held onJanuary 14 and 15, 1975, in Case 13-RC-13589 be,and it hereby is, set aside[Direction of Second Election andExcelsiorfoot-note omitted from publication ]DECISIONFRANK H ITKIN, Administrative Law Judge These con-solidated cases were tried before me in Chicago, Illinois, onNovember 24 and 25, 1975 Unfair labor practice chargeswere filed by the Union in Case 13-CA-13899 on January13, 1975 An unfair labor practice complaint issued on Au-gust 29, 1975, alleging that Respondent Employer violatedSection 8(a)(1) of the National Labor Relations Act byinterrogating employees concerning their union activitiesor interests, by threatening an employee with loss of em-ployment because of her union activities and by announc-ing to employees that new benefit plans were being formu-lated in an attempt to discourage and undermine employeesupport of the Union Further, a representation electionwas conducted at the Employer's facility on January 14and 15, 1975, in Case 13-RC-13589 The Union filed time-ly objections to conduct affecting the results of the elec-tionOn September 25, 1975, the Regional Director forRegion 13 issued a report on objections, order consolidat-ing cases, and direction of hearing The Regional Directordetermined that substantial and material issues were raisedby the objections He therefore ordered that a hearing beheld to resolve the issues raised by the objections in therepresentation case and, further, that Cases l3-CA-13899and 13-RC-13589 be consolidated for purposes of hearing,ruling, and decisionUpon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byGeneral Counsel and Respondent, I make the followingfindings of fact and conclusions of law 1FINDINGS OF FACTITHE UNFAIR LABOR PRACTICE PROCEEDINGA The Sequence of EventsRespondent Employer, a corporation of the State of Illi-nois,maintains its main office and place of business at5800 South Stoney Island Avenue in Chicago where it isengaged in the operation of a hospital and health care insti-tutionDuring the past fiscal year, Respondent receivedrevenues in excess of $1 million in the course of its businessoperationDuring the same period, Respondent purchasedand received at its Chicago facility goods and materialsvalued in excess of $25,000 which were shipped directlyiGeneral Counsels motion to correct the transcript which is unopposedis hereby granted224 NLRB No 93 ILLINOIS CENTRAL COMMUNITY HOSPITAL633from outside of the State of Illinois I find and conclude, asstipulated, that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act And, I find and conclude, as further stipulated,that the Union is a labor organization within the meaningof Section 2(5) of the ActMarigo Vallo is employed by Respondent as a nursesaide She attended her first union meeting during late Sep-tember or early October1974She was then given a num-ber of union cards to distribute among her coworkers Shelater passed out some 25 union cards to employees Duringmid-November 1974, Vallo was questioned at work by DrJohn Mendes, then Respondent's director of hospital edu-cationVallo testifiedHe [Dr Mendes] told me to come into his office and Isat down and he told me that he had heard rumorsabout me I asked him what type of rumors and hetold me that he had heard that I was passing the peti-tion around for the people to join the Union I askedhim how he heard these rumors and he told me thatthere were certain people who came to him for adviceand they would be scared that I would [force theminto]doing something I told him they shouldn'tbe afraid, that if they wanted to know anything theycould come and see me He asked me why I shouldwant tojoin a Union and I told him some of the thingsIwas dissatisfied with and he saidWhy don't you goand look for another job7 I told him I didn't want todo that, and I told him I felt it was my right to orga-nize if I wanted to2DrMendes, employed by Respondent as director ofhospital education from February 1972 to July 1975, ac-knowledged that he questioned employee Vallo about aunion petition "maybe a month before all the Union activi-ty became overt " Dr Mendes testifiedI passed her in the hall and I had heard a bunch ofscuttlebutt and I asked Marigo if she was circulating apetition and if so, what for, and she said she wasn't Isaid if there was anyone with a little beef they shouldtake it to the nurse's office and Mrs Slater, the direc-tor of nursing, to handle itDr Mendes acknowledged that he "may have said some-thing" about his conversation with employee Vallo "to thedirector of nursing," but he was "not certain" 3Dr Mendes acknowledged that about 2 weeks before therepresentation election he was given a list containing thenamesoffouremployeesbyWilliamHenning,Respondent's personnel director DrMendes testifiedQ Were you given instructions as to what you wereto talk to the employees about?A YesQ What were those instructions?A How they felt about the Union, about being or-ganizedDr Mendes spoke with three of the four employees Hespoke with two of the employees at one time in his officeand he spoke with the third employee "on the floor" in thehospitalAccording to Dr Mendes, "I asked [the two em-ployees in the office] how they felt about unions or aboutbeing unionized and if they felt that the Union could dosomething for themmanagement couldn't do orwasn't already doing for them " Dr Mendes recalled "Isaid [to the employees] we had been requested to searchhow the employees, how they felt about the Union, andwhat they felt the Union would achieve for them that man-agement would not " 4DrMendes identified the two employees who werequestioned by him in his office However, he could notrecall the name of the third employee who was questionedby him "on the floor " Dr Mendes acknowledged that the"content" of his conversation with the third employee "wasthe same "Dr Mendes testified that he said to the third employee,something like the fact he was aware of the Unioncampaign in progress and the management wanted toknow how the staff felt about these things and, as I[Mendes] recall, [the employee] didn't seem to havemuch interest, and I think the reason for that was be-cause he was a part-time person, but it is foggy in mymindFurther, DrMendes acknowledged that he reported toPersonnel Director Henning the results of his conversa-tions with the three employees 5Thereafter, on Friday, January 10, 1975, 4 days prior tothe election, Hospital Administrator Jerome Kunnath andPersonnelDirectorWilliamHenning conducted threemeetings with the employees concerning the election Thefirstmeeting was to commence at 6 a in, the second meet-ing was to commence at noon and the third meeting was tocommence at 4 p in 6 Employee Vallo testified that she ar-rived at the first meeting about 6 a in on January 10 withanother nurses aide, Sally Ward Vallo recalled that onlyAdministrator Kunnath was present at the time Vallo tes-tifiedMr Kunnath looked at our ID pictures and he askedus our names When I told him my name he said I2On December 5, 1974, the Union filed a representation petition in Case13-RC-13589 On December 27, an agreement for a consent election wasapproved by the Regional Director The election was held on January 14and 15, 1975 Of approximately 49 eligible voters in the agreed-upon unit,19 ballots were cast for the Union, 25 ballots were cast against the Union,and I ballot was challenged3Employee Vallo's testimony concerning her interrogation by DrMendes, as recited above, is substantiated in part by the testimony of DrMendes Insofar as the testimony of Dr Mendes conflicts with the testimony of employee Vallo, I am persuaded on this record that employee Vallo srecollection of the incident, as stated above, is more complete, reliable, andtrustworthy4 Dr Mendes was askedDo you know if other [supervisors] receivedsimilar instructions3'He answered `Yes, but I don t recall who they were "5 1 credit the above testimony of Dr Mendes I note that at times DrMendes testimony was vague and unclear Nevertheless, on the record be-fore me I am persuaded that Dr Mendes questioned the three employees asrecited above and reported the results of his conversations to PersonnelDirector Henning6Administrator Kunnath previously sent employees a letter stating,intera/iaYou are cordially invited to attend an open discussion meeting on [thetimes stated]to have any further questions answered as to how theup-coming union electionwillaffectyou personally and to hearmanagements point of viewSee Resp Exh I 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderstand you are pro-union, and I told him I was,and then he said something to the effect that we wouldhave a debate later onValle, further testifiedWhen we sat down, Mr Kunnath had a copy of theBRAC contract 7 and [said that] some people said theyhad felt they were sold out with BRAC and he kind ofagreed with them, but they did get a 6 8 percent raiseand that the non-union employees would also get thatAbout this time, according to Vallo, Personnel DirectorHenning joined the meeting Vallo recalled that they dis-cussed the termination of a coworker 8 "and then startedtalking about our hospitalization plan " Vallo testifiedBoth Sally and I said we had received bills that shouldhave been paid by the hospitalization plan, and MrKunnath said that was the only plan they could get atthe time they bought the hospital but they were work-ing on another plan and we would get another planThen Mr Henning said if we could only see the planson Mr Kunnath's desk that he had worked on sincehe started working there, but Mr Kunnath said thatwould be a promise and he couldn't do thisAbout this time, other employees joined the meetingAccording to Vallo, a number of employees who joinedthe meeting "said they were angry because their checksdidn't come in"Kunnath and Henning explained tothe employees that the hospital "had just changed over todata processing and the computer had made a mistake" Employee Elaine Jinkerson "complained" that she"felt she didn't get her raise on time and it was only tencents and she didn't think it was enough, and people on thenight shift were complaining about some of the thingsgoing on during the night shift " There were, as Vallo testi-fied, employee complaints about their supervisorsKun-nath and Henning responded "They both said they wereaware there were many problems with supervisors andevaluations, and this is when Mr Henning said we wouldget another evaluation plan " 9Vallo and Ward also attended the noon meeting on Jan-uary 10 When Kunnath observed Vallo present at the sec-ond meeting, he saidNo, not you again And I [Vallo] said why not Weare supposed to tell our side of the story and I referredto a letter we had gotten in the mail [Resp Exh 1]And then Mr Kunnath looked at Sally Ward'sID picture and said Oh, you are one of them Andthen he looked at my ID picture and said No, you arenot the other one7The Brotherhood of Railway and Airline Clerks (BRAC) represents aunit consisting of the Employer s dietary, clerical, and housekeeping person-nel The unit in the instant case includes only nurses aides and orderlies atthe Employer's facility8On cross-examinationVallo explained that Henning came into themeeting shortly after the termination of employee Williams was discussedOn cross-examination, Vallo recalledSome of the others were talking about the problems they had with theirsupervisors on the night shift and Mr Henning again said if they couldonly see the plan on Mr Kunnath's deskEmployees Vallo and Ward asked Administrator Kunnath"what he was talking about " Kunnath respondedhe said he had got a phone call from BRAC and hesaid [Sally said he] had made a statement in the othermeeting which he didn't makeAccording to Vallo, "Sally Ward said she didn't call BRACand she was quite upset about it "Kunnath and Henning then conducted their secondmeeting Vallo testifiedPeople again were saying they had lost a lot of bene-fits, that they had added work load and no compensa-tion for it And Mr Henning said that things would bebetter because he had other plans on Mr Kunnath'sdesk, and he couldn't say anything about that becausethat would be a promise*I [Vallo] asked Mr Henning what type of plans he wastalking about and he said it would be a new evaluationplan, a compensation plan and a pension plan, but hecouldn't say anything further about itMr Hen-ning said that we would be more or less evaluatingourselvesVallo testified that she had never heard of these "plans"prior to the January 10 meetingsSallyWard, also employed by Respondent, testified thatshe attended the morning and noon meetings on January10, 1975 She recalled that, at the first meeting,Mrs Vallo and I were there at the same time and he[Kunnath] looked at our ID tags and asked us if wewere for the UnionEmployee Ward testified that Kunnath said "that he didn'tknow why we needed a union because the BRAC contractwas no good for the ones who had it in the hospital " Ac-cording to Ward, Kunnath also saidhe had just received the contract from BRAC and thatthey had sold the people out, they had received a 6 8percent increaseIn addition,Ward testifiedMr Kunnath said that the Union wouldn't do us anygood because they couldn't help us as far as the ad-ministration was concerned and they couldn't guaran-tee us anythingMr Henning said that they had a lotof plans for us and we didn't need the Union, but hewouldn't tell us anything about it because it would belike a promise***Mr Kunnath said that we would have better benefits,thatwe didn't need the Union because they reallycouldn't do anything and we would just be wastingour moneyEmployee Ward testified that, at the second meeting,Administrator Kunnath accused her of having reported toBRAC what Kunnath assertedly had said about BRAC atthe earlier meetingWard, as she explained, became "upsetabout being accused of something I didn't do " Ward, like ILLINOIS CENTRAL COMMUNITY HOSPITALVallo, had not heard of the above "plans" prior to theJanuary 10 meetingsPersonnel Director Henning acknowledgedQ And at thesemeetings[on January 10] did youbring up plans you had on your desk, plans you hadworked on that were as topensions,compensation,vacations, evaluations'A I mentioned them brieflyHenning also acknowledged that he gave oral lists ofnames of employees to his department heads Henning as-serted that he instructed each of his department heads to"approach" the employees "in a low key manner and at-tempt to inquire of them what their issues and problemswere and to make a simple low key statement of fact thatmanagement would not prefer a union, that that was ouropinion, and that we wished to work out our problemstogether " Henning could not recall specifically when theseinstructions were given to his supervisors 10Henning testified that he started working with Respon-dent Employer as personnel director during September1974 Henning claimed that during November 1974 he metwith the employees and discusssd with them,inter aha, a"personnel management program", "a manpower procur-ing and regrouping program", "plans to look at the com-pensation problem", an "employee relations program fornon-union people concurrent with a labor relations pro-gram for union people in the hospital", the "hospital's ben-efit program" and a "surveyto see if whether we couldimprove the carrier's policy or benefit guarantee", "sickleave policies", "vacation policies", and "holiday policies "Henning claimed that when he spoke with all the employ-ees about the above subjects during November 1974 he wasunaware of any organizational effort at the hospital Hen-ning claimed that Dr Mendes had not disclosed to him hisconversation with employee Vallo, as discussed aboveHenning claimed that he first learned of Dr Mendes' con-versation with Vallo at the hearing before me Henning,however, acknowledged that he had asked Dr Mendes totalk to certain employees prior to the election, that DrMendes "reported back about a week later", and that Hen-ning then "thanked him for it " According to Henning, DrMendes, in reporting back to Henning, saidhe had touched base with some of his people, not all,he didn't give their names and he simply said he hadcompleted his taskHenning was asked "What did he [Mendes] say he hadaccomplished" Henning testified "He didn't say any-thingHe dust said he had delivered the message and thatwas it "Henning testified that he made the following statementsat the employee meetings on January 10, 197510 In addition,Henning testified that he issued to the employees on Janu-ary 10,1975, with theirpaychecksa three-page letterentitledTo AllNurses Aides and Orderlies-Some AdviceAnd Counsel 'See G C Exh 2Henning also testified that he distributed to the employees a four-page document entitledThe Most Frequently Asked Questions/Answers About AUnion,'and one-page attachment entitled"Major Reasons Why Manage-ment Believes You Should VoteNo To The Union See G C Exh 3Henning was uncertain whether this latter document(G C Exh 3) wasfirst distributed with the employeepaycheckson January 10 or two weeksearlier635It was basically what I had said at all of them I brieflystated that we wanted to let our hair down and statethat we didn't feel that the Union was necessary Thatwas our position but we felt they had the right to hearboth sides of the story and then make a choice forthemselves and I went into a brief explanation ofplans and outlines of plans I had discussed back inNovember 1974***That we had a manpower recruitment program, a poli-cy already being developed, plans fora managementdevelopment program, that I would turn to look at acompensation program, as well as a benefits program,and we were trying to develop an employee relationspolicy which was consistent with the union contractHenning testified "I briefly outlined that part of the com-pensation program was an evaluation plan whereby theemployees evaluate themselves and the supervisors evalu-ate them and their scores are combined" liOn cross-examination, Henning could not recall exactlywhen in November 1974 he held his initial meetings withemployees Henning conducted no meetings with the em-ployees between November 1974 and January 10, 1975Henning was asked if the subject of the "plans" was"brought up in response to employee questions" Hereplied"mostly not"Henning was asked"What did you state about [the sick leave and vacation]plans9" He answeredI simply said we did not have the form of it specifical-ly, the sick leave plans, I was contemplating changingfrom a sick leave to personal leave plan but that it wasbeing looked at and the plan was going to be draftedup forming what I thought was competitiveJerome Kunnath, the Employer's administrator, testifiedwith respect to the January 10 meetings, in part as followsQ Do you remember prior to the beginning of theformal part of the meeting what the chit-chat was9A No, I don'tWhen asked about the "discussion" at the 6 a in meeting,he claimed "There is no way that I would remember speci-fically any of the arguments, any of the questions"Kunnath then asked counsel "would you lead me intothat?"When asked if anything was said about the BRACcontract, Kunnath responded "I may have brought it up Iam not actually sure how " Kunnath acknowledged thattherewas discussion about the "current hospitalizationplan" for employeesIbelievewe had a Continental plan then and we"Henning recalled that Kunnath spoke about the strike at the Wood-lawn Hospital and `that could happen to us as well'Henning "didn thear [Kunnath] say anything about the BRAC contract at the first twomeetings According to Henning the noon meeting was ' basically a repeat'of the morning meeting As for the third meeting, Henning testified thatsubstantially the same thing' occurred Henning assertedWe told them to vote their convictions and made the floor open toquestions and the questions varied and the responses as to the benefitplans, what they were, but at each of the meetings it was stated that itshould not be taken as a promise of benefits 636DECISIONSOF NATIONALLABOR RELATIONS BOARDweren't too happy with it and we were working on aBlue Cross plan and we may have mentioned thatKunnath acknowledged that when he saw employees Valloand Ward attending two or more meetings, he was "rathersurprised", they assertedly were "vociferous' , and hemight have said "oh boy, here we go again or somethinglike it, in jest " 12B DiscussionSection 7 of the National Labor Relations Act guaran-tees employees "the right to self-organization, to form, joinorassist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to en-gage in other concerted activities," as well as "the right torefrain from any or all such activities " Section 8(a)(1) ofthe Act makes it an unfair labor practice for an employer"to interfere with, restrain or coerce employees" in the ex-ercise of these rights It is settled that the "broad purposeof Section 8(a)(1) is to establish `the right of employees toorganize for mutual aid without employer interference'" N L R B v Exchange Parts Company,375 U S 405,409-410 (1964) In assessing employer conduct under Sec-tion 8(a)(1), the courts have repeatedly noted that "the em-ployee is sensitive and responsive to even the most subtleexpression on the part of his employer, whose good will isso necessary" for continued employmentN L R B vGriswoldMfgCo, 106 F 2d 713, 722 (CA 3 1939),NLRB v Federhush Co,121F 2d 954, 957 (C A 2,1941) See also,NLRB v Gissel Packing Co,395 U S575, 616-620 (1969) And, as the court stated inTime-O-Matic, Inc v N L R B,264 F 2d 96, 99-100 (C A 7, 1959)A violation of Section 8(a)(1) of the Act was completewhen the statements were made to prospective em-ployeesNo proof of coercive intent is necessaryunder Section 8(a)(1) of the Act, the test being"whether the employer engaged in conduct which, itmay reasonably be said, tends to interfere with thefree exercise of employee rights under the Act "NLRB v Illinois Tool Works,153 F 2d 811, 814(C A 7, 1946)On the credible evidence of record as detailed above, Ifind and conclude that Respondent Employer violated Sec-tion 8(a)(1) of the Act when Dr Mendes, the director ofhospital education,13 called employee Vallo to his officeand privately questioned her about her suspected prounionactivitiesEmployee Vallo, during her interrogation, wasgiven no assurances against repnsals by management In-deed, Dr Mendes, upon ascertaining "why" employee Val-lowanted to join the Union, admonished the employee12 I credit the testimony of employees Vallo and Ward as recited abovewith respect to what was said at the meetings on January 10, 1975 Thetestimony of Vallo and Ward is in part mutually corroborative Further,their testimony is substantiated in part by the testimony of Kunnath andHenning And, relying upon the demeanor of the witnesses, I am persuadedthat the testimony of Vallo and Ward as stated herein is a reliable com-plete, and trustworthy account of the January 10 meetings Insofar as thetestimony of Kunnath and Henning conflicts with the testimony of Valloand Ward, I credit the testimony of Vallo and Ward as more trustworthy13 It is undisputed and I find and conclude that, at all times pertinent tothis proceeding, DrMendes was a supervisor and agent of Respondentwithin the meaning of Sec 2(11) and 2(13) of the Act"Why don't you go and look for another job9" As theBoard stated inPadre Dodge,205 NLRB 252 (1973), "Suchremarks clearly convey to an employee the threat thatmanagement considers engaging in union activities andcontinued employment incompatible" Accordingly, Ifind and conclude that Respondent coercively interrogatedand threatened employee Vallo, in violation of Section8(a)(1) of the ActIn addition, DrMendes acknowledged that, after theUnion's representation petition had been filed with the Re-gional Director and a few weeks prior to the scheduledelection, he was given a list of names of four employees byPersonnel Director Henning with instructions to ascertain"how they felt about the Union, about being unionized" Dr Mendes questioned three employees, two in hisoffice at one time and one on the floor He admittedlyasked employees "how they felt about the Union"-"howthey felt about unions or about being unionized" Headmittedly apprised employees "we had been requested tosearch how the employees, how they felt about the Unionand what they felt the Union would achieve for them thatManagement would not" Dr Mendes acknowledgedthat other supervisors received similar directions And, Per-sonnel Director Henning acknowledged that he divided upthe names of the employees among his department headsassertedly to be "approached in a low key manner"The record does not suggest that Dr Mendes, or any otherdepartment head or supervisor, assured questioned em-ployees that no reprisals would be taken against them forengaging in Section 7 activitiesInBirdsall Construction Company,198 NLRB 163 (1972),theBoard (Member Jenkins concurring) held that theemployer's "systematic interrogations of unit employeesviolated Section 8(a)(1) of the Act and interfered with theexercise by employees of a free and untrammeled choice inthe election" The court, in enforcing the Board'sOrder, stated inN L R B v Birdsall Construction Company,487 F 2d 288, 291 (C A 5, 1973)In view of the totality of circumstances surroundingthe systematic interrogations of employees regardingtheirUnion sympathies, the Board could properlyconclude that the employer violated Section 8(a)(1) ofthe Act SeeN L R B v Cameo, Inc,340 F 2d 803,804, cert den 382 U S 926Here, too, in the context of Respondent's coercive interro-gation of and threat to employee Vallo and its subsequentinterrogation of and promise of benefits to employees onJanuary 10, I find and conclude that Respondent violatedSection 8(a)(1) when DrMendes interrogated the threeemployees about their union interestsFour days prior to the representation election, on Janu-ary 10, 1975, management conducted three meetings ofemployees for the purpose of discussing the election I findand conclude that Administrator Kunnath and PersonnelDirector Henning 14 engaged in conduct at these meetingswhich tended to interfere with employee Section 7 rightsThus, as recited above, at the first meeting, AdministratorKunnath said to employee Vallo "I understand you are14 It is undisputed and I find and conclude that at all times pertinent tothis proceeding, both Kunnath and Henning were supervisors and agents ofRespondent within the meaning of Sec 2(11) and 2(13) of the Act ILLINOIS CENTRAL COMMUNITY HOSPITALpro-union" Vallo acknowledged that she was pro-union And, as employee Ward explained, "He [Kunnath]looked at our tags and said, `Aren't you for the Union'and we said, `we were"' Thereafter, management's repre-sentatives repeatedly apprised employees at these meetings,inter alia,that "they were working on another [hospitaliza-tion] plan", that the employees "would get another [hospi-talization] plan", that if the employees "could only see theplans on Mr Kunnath's desk that he had worked onthat the employees "would get another evaluation plan",that "things would be better because he [Henning] hadother plans on Mr Kunnath's desk, and he couldn't sayanything about that because that would be a promise",that "it would be a new evaluation plan, a compensationplan and a pension plan, but he couldn't say anything fur-ther about that because that would be a promise11,that the Union "wouldn't do us any good", and that"they had a lot of plans for us and we didn't need theUnion, but he [Henning] couldn't tell us anything about itbecause it would be like a promise"Management'srepresentatives,by questioning employees about theirunion interests, and by in effect promising employees bene-fits in order to discourage employee support of the Union,violated the proscription of Section 8(a)(1) of the Act Asthe Board stated inViking of Minneapolis,171 NLRB 1155,1156 (1968)In our view, [the] speeches contained express or im-plied promises of specific benefits and improvementsin terms and conditions of employment if the employ-ees refrained from joining or assisting the UnionMoreover, from these speeches, the employees couldreasonably understand that these benefits would beachieved without the intervention of a bargaining rep-resentative and therefore that the selection of such arepresentative was an unnecessary expense and futile[Footnotes omitted ]15In sum, I find and conclude on this record that Respon-dent Employer violated Section 8(a)(1) by interrogating,threatening, and promising benefits to employees in orderto discourage their support of the UnionIITHE REPRESENTATION PROCEEDINGThe Union alleged in its objections to the representationelection, as follows1The Employer, by its supervisors and otheragents, promised employees benefits for voting in theNLRB election and implied that those benefits wouldbe granted for voting no2The Employer, by its supervisors and otheri5 InViking, supra,the Board noted that the promises `were not repeti-tions of earlier promises made to the employees' which "consisted merely ofgeneral assurances by the new management that things would be better" Here, too, I am persuaded that management's statements to its em-ployees on January 10 were not `repetitions of earlier promises ' but were,instead, "specific promises and assurances of new benefitswhich were"spoken during the course of an anti-union campaign'lbidInote in thisrespect, that Henning explained in some detail to the employees how hisnew "evaluation plan' would operate In short, he spoke of specific im-provements '637agents, threatened employees that they would be re-quired to pay dues merely by the fact that a majorityof those voting in the NLRB election voted yes3The Employer, by its supervisors and otheragents, made material misrepresentations of fact at atime too late to be effectively answered4 The Employer, by its supervisors and agents,promised the employees a 6 8 percent wage increase,plus a cost-of-living adjustment and pension allow-ance if they rejected the Union5The Employer, by its supervisors and otheragents, threatened that there would be no improve-ments in working conditions if the Union were select-ed6The Employer, by its supervisors and otheragents, threatened that economic strikers who were re-placed would lose their jobs, in violation of the rightsof economic strikers under the National Labor Rela-tions Act to be recalled, even if replaced, as jobs open7The Employer, by its supervisors and agents,promised that in the future employees would be dis-charged only for just cause, if they rejected the Union8The Employer, by its supervisors and agents,threatened that wages would be "reduced" to a singlelevel if the Union were selected9The Employer, by its supervisors and otheragents, impliedly threatened to restrict the freedom ofmovement of employees if the Union were selected10By these and other acts and conduct, the Em-ployer, by its supervisors and other agents, interferedwith the rights of employees to be free from restraintand coercion in the exercise of their freedom of choicein an NLRB electionThe Regional Director also determined, as a result of hisinvestigation, to consider the following additional objec-tionsI1The Employer's Director of Hospital Educa-tion, John Daniels Mendes, states that sometime dur-ing the election campaign, he questioned four employ-ees in his office concerning their "feelings" about theUnion and how they felt about being unionized12On January 10, 1975, the Employer held a seriesof three meetings in its fourth floor lounge to discussthe upcoming election with its employees The Em-ployer was represented at these meetings by its Ad-ministrator, Jerome Kunnath, and Personnel Director,William Henning Evidence from at least the first twomeetings, which were held at 6 a in and 12 noon, re-spectively, indicates that various employees com-plained at those times about such matters as job secur-ity, job description, vacations, hospitalization plans,pension plans, the lack of cost of living increases, add-ed work loads, cuts in the number of sick days and theloss of such benefits as free lunches and train passesThere is also some evidence which further indicatesthat in response to such complaints, Henning madepromises of changes in employee benefits and otherterms and conditions of employment13Witnesses for the Petitioner state that at thestart of the first meeting for employees on January 10, 638DECISIONS OF NATIONAL LABOR RELATIONS BOARD1975,Administrator Jerome Kunnath interrogatedthem as to their union membership, sympathies anddesiresKunnath denies that he engaged in such inter-rogationsObjections 11, 12 and 13 are essentially similar to theunfair labor practice allegations discussed in SectionI, su-praI have found that Respondent violated Section 8(a)(1)of the Act by interrogating employees about their Unioninterests or sentiments and by promising them benefits inan effort to undermine employee support of the UnionThis conduct, as alleged in the complaint and in the aboveobjections, occurred after the representation petition wasfiled I find and conclude that Respondent, by engaging insuch conduct, also interfered with the exercise by employ-ees of a fair and untrammeled choice in the election Suchconduct warrants setting aside the election and the direc-tion of a new election SeeBirdsall Construction Company,198 NLRB 163, fn 3 (1972)The remaining objections, as quoted above, are princi-pally based upon the Employer's literature distributed toemployees on January 10, 1975 (See G C Exhs 2 and 3 )Counsel for the Employer argues,inter alia,"It is submit-ted that the literature distributed was clearly noncoercive,did not misrepresent material issues in the election and didnot expressly or implicitly contain any threats of reprisalsor unlawful promises of benefits The literature could haveeasily and capably been evaluated by the employees ontheir own and, in any event, the Petitioner [Union] hadample time to rebut any adverse inferences " The Unionhas filed no brief and, consequently, does not specificallyrefer me to the challenged portions of the written distribu-tions by the Employer Except insofar as Objections Ithrough 10 are also included within Objections II through13, I would overrule them for the following reasonsObjection 1Except insofar as this objection pertains toObjection 12, I would dismiss the objection as unsupportedon the record before me See Objections 2 and 4, belowObjection 2The Employer stated to the employees inGeneral Counsel's Exhibit 2, which was distributed on Jan-uary 10, 1975, in part as follows3 IFYOUDO NOT VOTE AND IF THE MAJORITY OF THOSE VOTING VOTE YES THENALLAIDES AND ORDERLIES MUST JOIN THEUNION AND PAY UNION DUES SO IT IS EXTREMELY IMPORTANTTO VOTE NO IF YOU DO NOT WANT THE HELP UNION Ifyou're in doubt, vote No -it's so much cheaper'I find and conclude that the Employer thereby misrepre-sented to its employees that they would be required to payunion dues merely by the fact that a majority voted for theUnion in the Board-conducted electionMisrepresenta-tions such as this may seriously affect employees in theirdetermination of representation CfThe Trane Co,137NLRB 1506, 1508-09 (1962), andTRW, Inc,173 NLRB1425 (1968)However, we have involved here a unit ofsome 49 voters This literature was distributed 4 days priorto the electionAnd, on this record, I am persuaded thatthere was ample time and opportunity for the Union toreply to the Employer's literature and correct such mis-statementsSee TRW, Inc, supra, York Furniture Corp,170 NLRB 1487 (1968)Objection 3Iwould dismiss this objection as not sup-ported by the record except insofar as it may pertain toremaining objections wherein specific misrepresentationsare discussedObjection 4The Employer stated in General Counsel'sExhibit 2, in part as followsWhat is H E L PGUARANTEEINGyou for yourmoneys They cannot guarantee ANYTHING Theymust collectively bargain withmanagementAndmanagement does not have to agree to ANY demandWages, fringe benefits, etcmust be bargained for Inthe course of collective bargaining you COULD endup with less of a total compensation and fringe benefitprogram than you already have "Is it all worth it9",especially in view of the fact that in the past, manage-ment has had a standing practice of granting the samewage increases and benefits to non-union personnelthatwere granted to B R A C Union personnel,WHENEVER WE WERE PERMITTED BY WAGELAW TO DO SOBRAC (The other union at I C C H) and admin-istration just signed a 3-year contract with a 6 8% in-crease for 1975, plus a cost-of-living adjustment and apension allowanceThis is more than the latestH E L P contracts are getting-WHY PAYSI do not find the above statements to constitute a promiseto employees of a 6 8-percent wage increase and other ben-efits if they reject the Union, as alleged The Employer wasexplaining to the employees its "standing practice" withrespect to the BRAC contract I would therefore dismissthis objectionObjection 5The Employer stated in General Counsel'sExhibit 2, in part as followsThere are those who say that HE L P can forcemanagement to eliminate or change work practices orwork duties, such as tray passing, team nursing, etcThis simply is not trueDecisions about how the Hospi-talwillbe operated are inalienable "ManagementRights"H E L P is telling you a he when they implythat they can affect `job duties"The hospital intro-duced these changes in nursing because studiesshowed that they were in the best interests of opera-tional efficiency and patient care They are practiceswhich are observed by most hospital,especially includ-ing hospitals already organized by H E L PI note that in General Counsel's Exhibit 3, also distributedto employees on January 10, the Employer stated, in partThe Union has no power legally or otherwise to forcethe hospital to operate in any wayYour hospital is only required to bargain in good faithwith the Union-any Union campaign promises aresubject to collective bargainingElsewhere in General Counsel's Exhibit 3, the Employerstated, in partThe union may tell you that you have everything togain and nothing to lose, but this is not true If theunion gets in, and a contract is negotiated, the benefits ILLINOIS CENTRAL COMMUNITY HOSPITALwhich would be provided by a contract, depend en-tirely upon what the union and Hospital agree to as aresult of the negotiations The contract may providesomebenefits which you don't now have and may, atthe same time, eliminate some benefits which you nowdo have-it all depends upon what is agreed to by theHospital, but one thing is certain, the union cannotguarantee the results, no matter what they now sayOn this record, I find and conclude that the Employer didnot threaten employees that there would be no improve-ments in working conditions if the Union were elected, asalleged SeeOxford Pickles,190 NLRB 109 (1971) Thisobjection is dismissedObjection 6The Employer stated to employees in Gen-eral Counsel's Exhibit 2, in part as followsIf the Union is voted in, we can't say whether youwill have to go out on strike, but if you do, you shouldknow that a striker may not collect unemploymentcompensation while on strike The Hospital is free toreplace economic strikers with other workersAndwhen the strike is over, a striker may not have a joband the law does not force the Hospital to re-hire astrikerAsk the folks at Woodlawn Hospital if they rec-ommend HE L PAfter a year of having employeestaking the brunt of the problem, H E L P still hasn'tgot their contractI find and conclude that the Employer, by the foregoinglanguage, did not threaten that economic strikers "wouldlose their jobs" as alleged CfOxford Pickles,190 NLRB109 (1971), R & RProcessors, Inc,217 NLRB 562 (1975)Iwould therefore dismiss this objectionObjection 7The Employer stated in General Counsel'sExhibit 2 that "A good worker is never fired without causeIf a worker is ever disciplined, it will be only for just cause,UNION OR NO UNION " I do not find this statement toconstitute a "promise that in the future employees wouldbe discharged only for just cause if they rejected theUnion " I would dismiss this objectionObjection 8The Employer stated in General Counsel'sExhibit 3 thatas a matter of information, pay increases negoti-ated by the Union would probably be on an "acrossthe board" basis rather than on individual merit-andthey always attempt to reduce all employees to onewage levelIdo not find a threat here to reduce wages "to a singlelevel " In any event, the Union had ample time to respondto and answer this statement I would therefore dismiss thisobjectionObjection 9The Employer stated to employees in Gen-eral Counsel's Exhibit 3, in part as followsQ Will my personal freedom to move about and tocommunicate with other employees and manage-ment be affected by union representation9A Again your working conditions in the event ofunion representation would be determined by what-ever terms were negotiated into a union contract It639is safe to say that those conditions would probablybe different than what you have known in the pastIdo not find this statement to contain a threat to restrict"freedom of movement" if the Union is selected CfHostInternational, Inc,195 NLRB 348 (1972) I would thereforeoverrule this objectionObjection 10This general objection, except insofar asdealt with above, is overruledIn sum, Objections 11, 12, and 13 are sustained and Ob-jections 1 through 10 are overruledCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2Charging Party Union is a labor organization withinthe meaning of Section 2(5) of the Act3Respondent violated Section 8(a)(1) of the Act by in-terrogating employees concerning their union activities andinterests,by threatening an employee withloss ofemploy-ment because of her union activities, and by announcing toemployees that new benefit plans were being formulated inan attempt to discourage and undermine employee supportof the Union4With respect to the 13 objections in the consolidatedrepresentation proceeding (Case 13-RC-13589), for thereasons stated in section II,supra,Iwould sustain Objec-tions 11, 12, and 13 and overrule theremainingobjectionsRespondent, by engaging in such conduct, interfered withthe exercise by employees of a fair and untrammeledchoice in the election which was held on January 14 and15, 19755The unfair labor practices found herein affect com-merce within the meaning of Section 2(6) and (7) of theActREMEDYTo remedy the foregoing unfair labor practices, I willdirectRespondent to cease and desist from engaging insuch conduct or like or related conduct and to post appro-priate noticesORDER 16Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case,Respondent Illinois Central Community Hospital, its offi-cers, agents, successors, and assigns, shall1Cease and desist from(a) Interrogating employees concerning their union ac-tivities or interests(b)Threatening employees with loss of employment be-cause of their union activities(c)Announcing to employees that new benefit plans are16 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board the findings,conclusions and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 640DECISIONSOF NATIONALLABOR RELATIONS BOARDbeing formulated in an attempt to discourage or undermineemployee support of Hospital Employees Labor Program(H E L P) or any otherlabor organization(d) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed them in Section 7 of the National Labor Rela-tions Act2Take thefollowing affirmative action designed to ef-fectuate the policies of the Act(a)Post at its offices and facilities in Chicago,Illinois,copies of the attached notice marked"Appendix"11Cop-ies of said notice, on forms provided by the Regional Di-rector for Region 13, shall after being duly signed by Re-spondent be posted immediately upon receipt thereof inconspicuous places and be maintained for a period of 60consecutive days Reasonable steps shall be taken to insurethat notices are not altered,defaced, or covered by anyother material(b)Notify the Regional Director for Region 13, in writ-ing,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith17 In the eventthe Board'sOrder is enforcedby a Judgment of the UnitedStates Courtof Appeals, the wordsin the notice reading "Postedby Orderof the National LaborRelations Board" shall read "Posted Pursuant to aJudgmentof the UnitedStates Courtof AppealsEnforcing an Order of theNationalLaborRelations Board 'APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing in which both sides had the opportunity topresent their evidence,the National Labor Relations Boardhas found that the Illinois Central Community Hospitalviolated the National Labor Relations Act and has orderedus to post this noticeWe therefore notify you thatWE WILL NOTinterrogate our employees concerningtheir union activities or interestsWE WILL NOT threaten our employees with loss ofemployment because of their union activitiesWE WILL NOT announce to our employees that newbenefit plans are being formulated in an attempt todiscourage or undermine employee support of Hospi-tal Employees Labor Program (H E L P), or any otherlabor organizationWE WILL NOT, in any like or relatedmanner, interferewith,restrain,or coerce our employees in the exerciseof the rights guaranteed them in Section 7 of the Na-tional Labor Relations ActILLINOISCENTRAL COMMUNITYHOSPITAL